UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4006



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT EUGENE THOMPSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:06-cr-00026-jpj-1)


Submitted:   June 20, 2007                  Decided:   July 30, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Zachary T. Lee, Special
Assistant United States Attorney, Jennifer R. Bockhoust, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Eugene Thompson pled guilty to conspiracy to

distribute five grams or more of cocaine base, 21 U.S.C. § 846

(2000), and distribution of five grams or more of cocaine base, 21

U.S.C. § 841(a)(1) (2000).              He was sentenced to concurrent 120-

month prison terms.         He now appeals his sentence.          We affirm.

              In imposing a sentence post-Booker, the sentencing court

must calculate the appropriate advisory guideline range, making any

necessary factual findings.             The court then should consider that

range in conjunction with the factors set out at 18 U.S.C.A.

§   3553(a)     (West    2000     &   Supp.   2006),   and   determine    a   proper

sentence.      United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).    The sentence must be “within the statutorily prescribed

range and . . . reasonable.”              United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005) (citations omitted).                   “[A] sentence

within    the    properly       calculated     Guidelines     range   .   .   .    is

presumptively reasonable.”             United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

              Thompson’s sentence falls within the statutory range of

not more than forty years for each offense.                       See 21 U.S.C.

§ 841(b)(1)(B)          (2000).       Further, the district court correctly

determined the advisory guideline range of 120-150 months in

prison.      In this regard, we note that, after Booker and consistent

with   the    Sixth     Amendment,      sentencing     factors   continue     to   be


                                         - 2 -
evaluated   based   on   a   preponderance   of   the   evidence.     United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).             We conclude

that the sentence is reasonable.           See United States v. Montes-

Pineda, 445 F.3d 375, 380 (4th Cir. 2006), petition for cert.

filed,      U.S.L.W. ____ (U.S. July 21, 2006) (No. 06-5439); Green,

436 F.3d at 457.

            We deny the motion to strike the reply brief and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -